United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2968
                                     ___________

Willie Mason, Jr.,                         *
                                           *
             Appellant,                    *
                                           * Appeal from the United States
      v.                                   * District Court for the
                                           * Eastern District of Arkansas.
Sears, Roebuck and Company,                *
                                           *     [UNPUBLISHED]
             Appellee,                     *
                                           *
                                     ___________

                           Submitted: January 20, 2000
                               Filed: January 25, 2000
                                   ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.

                                     ___________

PER CURIAM.

       Willie Mason, Jr., a black male, appeals the district court’s1 grant of summary
judgment to his former employer, Sears, Roebuck and Company (Sears), dismissing his
42 U.S.C. § 1981 employment discrimination action. After careful review of the
summary judgment record, we agree with the district court that Mason failed to present
direct evidence of discrimination, failed to present sufficient evidence of a prima facie

      1
        The HONORABLE STEPHEN M. REASONER, United States District Judge
for the Eastern District of Arkansas.
case of racial discrimination, and failed to show that Sears’s legitimate,
nondiscriminatory reason for terminating him was pretextual. See Roxas v.
Presentation College, 90 F.3d 310, 315 (8th Cir. 1996) (Title VII burden-shifting
analysis applies to § 1981 claims). Accordingly, reviewing the grant of summary
judgment de novo, see Lynn v. Deaconess Med. Ctr.-W. Campus, 160 F.3d 484, 486
(8th Cir. 1998), we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-